Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more under broadest reasonable interpretation.
Claims 1-7:
101 Analysis – Step 1:
Claim 1 is directed to a method (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I:
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
	A method for predicting travel of a vehicle comprising:
	determining a prediction starting location and a plurality of prediction destinations the destinations including a plurality of possible intersections, one per destination, obtained based on map data, within a boundary at a predefined distance from the starting location;
	determining, for each destination, at least one route to the destination, resulting in a plurality of routes at least one of which corresponds to each destination, wherein the determining at least one route includes:
	for each intersection along a potential route between the starting location and a first destination, determining a statistical likelihood of the vehicle remaining on an intersection-exit that is along the potential route, wherein the likelihood is determined based at least on the likelihood that a vehicle will be on the potential route leading into the intersection and based on data indicating intersection-exits chosen by a plurality of vehicles;
	and selecting, from a plurality of potential routes to each destination, at least one route to each destination with the highest statistical likelihood represented by an aggregate statistical likelihood that the vehicle remains on the potential route when passing through all intersections along the route;
	observing the vehicle as it travels to determine if the vehicle is still on a selected route;
	and responsive to the vehicle no longer being on a selected route, repeating the determining at least one route steps for at least one destination corresponding to a selected route which the vehicle is no longer on, to select at least one new route to the at least one destination corresponding to a selected route which the vehicle is no longer on.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining a prediction starting location…” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II:
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, there are no additional elements. Thus, there are no additional elements that integrate the abstract idea into a practical application.
101 Analysis – Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Dependent claim(s) 2-7 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-7 are not patent eligible under the same rationale as provided for in the rejection of claim 1.


Claims 8-14:
101 Analysis – Step 1:
	Claims 8-14 are drawn to a non-transitory computer-readable storage medium (i.e., a manufacture).
101 Analysis – Step 2A, Prong I; Step 2A, Prong II; Step 2B: 
	Claim 8 recites the same or highly similar limitations as those discussed above in representative claim 1. The claims are therefore found to be ineligible under 35 USC §101 for the same reasons as stated above.

Dependent claim(s) 9-14 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 9-14 are not patent eligible under the same rationale as provided for in the rejection of claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 and 11 recite: “…is further based on intersection- exits based on a type of vehicle that corresponds to the vehicle, indicated by the data as choosing a given intersection-exit.” It is unclear how the intersection-exits can be based on a type of vehicle, and what it means to have them “indicated by the data as choosing”. Examiner believes the intention here is to determine which intersection-exit would be best suited for a certain type of vehicle (e.g., an off-road vehicle is better suited for a path with rocky terrain), but the wording of these claims obfuscates this idea.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 5-8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Broadbent et al. US 20160069695 A1 (hereinafter Broadbent).

1.	A method for predicting travel of a vehicle ([0034] “In embodiments, the method comprises receiving traffic information and recalculating the attribute of the primary route…”) comprising:
	determining a prediction starting location ([0109] “In step 710 the method 700 determines a current location of the navigation device…”) and a plurality of prediction destinations ([0107] “…the prediction module is arranged to predict the destination based on information identifying a navigable network of segments previously travelled by the user and the current location of the navigation device. The predicted destination may be selected based on the trip database 510 from amongst the favourite locations…” Examiner notes that the destination as disclosed by Broadbent is chosen from one of many favourite locations (i.e. a plurality of destinations). Examiner notes that Broadbent also discloses “decision points”, which the Examiner considers to be another kind of “prediction destination”, as they are points along a route (i.e. destinations in a series of destinations to reach a final destination): “[0023] The decision point of the personal road network may be a location from which at least one alternate route exists to the destination location via the personal road network.”) the destinations including a plurality of possible intersections, one per destination, obtained based on map data ([0097] “FIG. 6a illustrates an exemplary portion of digital map data 600.” Examiner notes that Fig. 6 shows a plurality of intersections (at least one per destination) ), within a boundary at a predefined distance from the starting location ([0110] “Therefore, in order to increase an accuracy of destination prediction, some embodiments of step 720 may select one or more road segments based on the current location and a predetermined radius.”; [0157] “…the road being within a predetermined range 1820 of the current location such as 50 km, as indicated and the road being less than a predetermined travelling time from the current location such as 35 minutes.”);
	determining, for each destination, at least one route to the destination, resulting in a plurality of routes at least one of which corresponds to each destination ([0022] “…determine one or more alternate routes to the destination location…”), wherein the determining at least one route includes:
	for each intersection along a potential route between the starting location and a first destination ([0136] “In step 1040 the method determines whether a decision point on the route has been reached, or is proximal to the current location of the navigation device 200. For example, it may be determined whether the current location of the navigation device is within a predetermined distance such as 500 m of the decision point. As noted above, the decision point is a point on the current route where a plurality of diverging road segments present in the travel network are available to reach the destination.” Examiner notes that the decision point is an intersection.), determining a statistical likelihood of the vehicle remaining on an intersection-exit that is along the potential route ([0107] “The prediction module may also predict a route to be followed by the user…”; [0118] “Each segment may have one or more associated attributes each indicating a cost for traversing that segment according to a respective characteristic.” Examiner notes that the “cost” as disclosed by Broadbent indicates a likelihood of a vehicle remaining on a route.), wherein the likelihood is determined based at least on the likelihood that a vehicle will be on the potential route leading into the intersection ([0107] “The prediction module may also predict a route to be followed by the user…”) and based on data indicating intersection-exits chosen by a plurality of vehicles ([0118] “Each segment may have one or more associated attributes each indicating a cost for traversing that segment according to a respective characteristic. For example, a first attribute may indicate a cost for an expected speed of traversing the segment…” [0122] “…segments in the map data may be associated with a historic speed profile…” Examiner notes that the speed profiles of each segment indicate that a probe vehicle chose to traverse the segment. [0122] “The historic speed profile may be determined from probe data.” Examiner notes that probe data is understood in the art to be data retrieved by a plurality of vehicles.);
	and selecting, from a plurality of potential routes to each destination, at least one route to each destination ([0107] “The prediction module may also predict a route to be followed by the user…”) with the highest statistical likelihood ([0121] “The routing algorithm is caused to preferentially select segments having a lower cost.”) represented by an aggregate statistical likelihood ([0121] “The routing algorithm is caused to preferentially select segments having a lower cost. For example, the routing algorithm is caused to preferentially select segments S2 and S3 over S1 in the case that all other routing criteria are equal for the segments.” Examiner notes that the costs of the segments a considered in aggregate by the routing algorithm as disclosed by Broadbent.) that the vehicle remains on the potential route when passing through all intersections along the route ([0107] “The prediction module may also predict a route to be followed by the user…”; [0118] “Each segment may have one or more associated attributes each indicating a cost for traversing that segment according to a respective characteristic.” Examiner notes that the “cost” as disclosed by Broadbent indicates a likelihood of a vehicle remaining on a route.);
	observing the vehicle as it travels to determine if the vehicle is still on a selected route ([0015] “A further important function provided by the device is automatic route re-calculation in the event that: a user deviates from the previously calculated route during navigation…”);
	and responsive to the vehicle no longer being on a selected route, repeating the determining at least one route steps for at least one destination corresponding to a selected route which the vehicle is no longer on, to select at least one new route to the at least one destination corresponding to a selected route which the vehicle is no longer on. ([0015] “A further important function provided by the device is automatic route re-calculation in the event that: a user deviates from the previously calculated route during navigation…”)

5.	The method of claim 1, further comprising updating a prediction for the vehicle relating to emissions based on the selected routes and the effect each selected route is projected to have on emissions. ([0118] “…a second attribute may indicate a cost for expected fuel consumption in traversing the segment.” Examiner notes that a prediction of fuel consumption relates to emissions.)

6.	The method of claim 1, further comprising updating a prediction for the vehicle relating to fuel consumption based on the selected routes and the effect each selected route is projected to have on fuel consumption. ([0118] “…a second attribute may indicate a cost for expected fuel consumption in traversing the segment.”)

7.	The method of claim 1, further comprising updating a prediction for the vehicle relating to velocity based on the selected routes and the effect each selected route is projected to have on velocity. ([0121] “…the routing algorithm may still base the determination of a route on one or more other factors, such as travelling speed…”)

8.	A non-transitory computer-readable storage medium storing instructions that, when executed, cause at least one processor to perform a method ([0039] Any of the methods in accordance with the present invention may be implemented at least partially using software, e.g. computer programs.) for predicting travel of a vehicle ([0034] “In embodiments, the method comprises receiving traffic information and recalculating the attribute of the primary route…”) comprising:
	determining a prediction starting location ([0109] “In step 710 the method 700 determines a current location of the navigation device…”) and a plurality of prediction destinations ([0107] “…the prediction module is arranged to predict the destination based on information identifying a navigable network of segments previously travelled by the user and the current location of the navigation device. The predicted destination may be selected based on the trip database 510 from amongst the favourite locations…” Examiner notes that the destination as disclosed by Broadbent is chosen from one of many favourite locations (i.e. a plurality of destinations). Examiner notes that Broadbent also discloses “decision points”, which the Examiner considers to be another kind of “prediction destination”, as they are points along a route (i.e. destinations in a series of destinations to reach a final destination): “[0023] The decision point of the personal road network may be a location from which at least one alternate route exists to the destination location via the personal road network.”) the destinations including a plurality of possible intersections, one per destination, obtained based on map data ([0097] “FIG. 6a illustrates an exemplary portion of digital map data 600.” Examiner notes that Fig. 6 shows a plurality of intersections (at least one per destination) ), within a boundary at a predefined distance from the starting location ([0110] “Therefore, in order to increase an accuracy of destination prediction, some embodiments of step 720 may select one or more road segments based on the current location and a predetermined radius.”; [0157] “…the road being within a predetermined range 1820 of the current location such as 50 km, as indicated and the road being less than a predetermined travelling time from the current location such as 35 minutes.”);
	determining, for each destination, at least one route to the destination, resulting in a plurality of routes at least one of which corresponds to each destination ([0022] “…determine one or more alternate routes to the destination location…”), wherein the determining at least one route includes:
	for each intersection along a potential route between the starting location and a first destination ([0136] “In step 1040 the method determines whether a decision point on the route has been reached, or is proximal to the current location of the navigation device 200. For example, it may be determined whether the current location of the navigation device is within a predetermined distance such as 500 m of the decision point. As noted above, the decision point is a point on the current route where a plurality of diverging road segments present in the travel network are available to reach the destination.” Examiner notes that the decision point is an intersection.), determining a statistical likelihood of the vehicle remaining on an intersection-exit that is along the potential route ([0107] “The prediction module may also predict a route to be followed by the user…”; [0118] “Each segment may have one or more associated attributes each indicating a cost for traversing that segment according to a respective characteristic.” Examiner notes that the “cost” as disclosed by Broadbent indicates a likelihood of a vehicle remaining on a route.), wherein the likelihood is determined based at least on the likelihood that a vehicle will be on the potential route leading into the intersection ([0107] “The prediction module may also predict a route to be followed by the user…”) and based on data indicating intersection-exits chosen by a plurality of vehicles ([0118] “Each segment may have one or more associated attributes each indicating a cost for traversing that segment according to a respective characteristic. For example, a first attribute may indicate a cost for an expected speed of traversing the segment…” [0122] “…segments in the map data may be associated with a historic speed profile…” Examiner notes that the speed profiles of each segment indicate that a probe vehicle chose to traverse the segment. [0122] “The historic speed profile may be determined from probe data.” Examiner notes that probe data is understood in the art to be data retrieved by a plurality of vehicles.);
	and selecting, from a plurality of potential routes to each destination, at least one route to each destination ([0107] “The prediction module may also predict a route to be followed by the user…”) with the highest statistical likelihood ([0121] “The routing algorithm is caused to preferentially select segments having a lower cost.”) represented by an aggregate statistical likelihood ([0121] “The routing algorithm is caused to preferentially select segments having a lower cost. For example, the routing algorithm is caused to preferentially select segments S2 and S3 over S1 in the case that all other routing criteria are equal for the segments.” Examiner notes that the costs of the segments a considered in aggregate by the routing algorithm as disclosed by Broadbent.) that the vehicle remains on the potential route when passing through all intersections along the route ([0107] “The prediction module may also predict a route to be followed by the user…”; [0118] “Each segment may have one or more associated attributes each indicating a cost for traversing that segment according to a respective characteristic.” Examiner notes that the “cost” as disclosed by Broadbent indicates a likelihood of a vehicle remaining on a route.);
	observing the vehicle as it travels to determine if the vehicle is still on a selected route ([0015] “A further important function provided by the device is automatic route re-calculation in the event that: a user deviates from the previously calculated route during navigation…”);
	and responsive to the vehicle no longer being on a selected route, repeating the determining at least one route steps for at least one destination corresponding to a selected route which the vehicle is no longer on, to select at least one new route to the at least one destination corresponding to a selected route which the vehicle is no longer on. ([0015] “A further important function provided by the device is automatic route re-calculation in the event that: a user deviates from the previously calculated route during navigation…”)

12.	The storage medium of claim 8, the method further comprising updating a prediction for the vehicle relating to emissions based on the selected routes and the effect each selected route is projected to have on emissions. ([0118] “…a second attribute may indicate a cost for expected fuel consumption in traversing the segment.” Examiner notes that a prediction of fuel consumption relates to emissions.)

13.	The storage medium of claim 8, the method further comprising updating a prediction for the vehicle relating to fuel consumption based on the selected routes and the effect each selected route is projected to have on fuel consumption. ([0118] “…a second attribute may indicate a cost for expected fuel consumption in traversing the segment.”)

14.	The storage medium of claim 8, the method further comprising updating a prediction for the vehicle relating to velocity based on the selected routes and the effect each selected route is projected to have on velocity. ([0121] “…the routing algorithm may still base the determination of a route on one or more other factors, such as travelling speed…”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent in view of Coleman et al. US 20180348010 A1 (hereinafter Coleman).

2.	Broadbent includes, as discussed above, The method of claim 1, further comprising:
	determining a new plurality of prediction destinations including a plurality of possible new intersections, obtained based on map data ([0107] “…the prediction module is arranged to predict the destination based on information identifying a navigable network of segments previously travelled by the user and the current location of the navigation device. The predicted destination may be selected based on the trip database 510 from amongst the favourite locations…” Examiner notes that the destination as disclosed by Broadbent is chosen from one of many favourite locations (i.e. a plurality of destinations). Examiner notes that Broadbent also discloses “decision points”, which the Examiner considers to be another kind of “prediction destination”, as they are points along a route (i.e. destinations in a series of destinations to reach a final destination): “[0023] The decision point of the personal road network may be a location from which at least one alternate route exists to the destination location via the personal road network.”), within a boundary at a predefined distance from the new starting location ([0110] “Therefore, in order to increase an accuracy of destination prediction, some embodiments of step 720 may select one or more road segments based on the current location and a predetermined radius.”; [0157] “…the road being within a predetermined range 1820 of the current location such as 50 km, as indicated and the road being less than a predetermined travelling time from the current location such as 35 minutes.”);
Broadbent does not explicitly disclose the following elements. However, Coleman does disclose responsive to determining that the vehicle is approaching a prediction destination past which routes have not yet been determined, setting the prediction destination as a new starting location ([0025] “Thus, the alerts and/or alternative routes can be presented in anticipation of the user traveling along the one or more non-recommended routes.”; [0042] “…map application 132 and/or map service 104 may generate different or alternate routes depending on the user's behavior…” Examiner notes that the routes according to Coleman have not yet been determined, as they are “generated” in response to at least a vehicle approaching a point (the beginning of a non-recommended route according to Coleman). Coleman also describes this as a “decision point” and provides reasoning for why this is beneficial: ([0095] “Because the user is familiar with the area, the user may not require turn-by-turn directions, but the user may find an indication of a maneuver at a decision point helpful.”);
	and repeating the determining, for each new destination, at least one route to the new destination, resulting in a plurality of routes at least one of which corresponds to each new destination. ([0025] “Thus, the alerts and/or alternative routes can be presented in anticipation of the user traveling along the one or more non-recommended routes.”; [0042] “…map application 132 and/or map service 104 may generate different or alternate routes depending on the user's behavior…” Examiner notes that each new route must inherently correspond to a destination. Examiner also notes that this step is repeated each time the driver begins travelling on a non-recommended route (i.e. a prediction destination), also referred to as a “decision point” by Coleman: [0095] “Because the user is familiar with the area, the user may not require turn-by-turn directions, but the user may find an indication of a maneuver at a decision point helpful.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method including determining destinations within a boundary as disclosed by Broadbent by adding the determining of a new route upon approaching a destination as disclosed by Coleman in order to continuously recommend routes to a predicted destination in a familiar driving area: ([0095] “Because the user is familiar with the area, the user may not require turn-by-turn directions, but the user may find an indication of a maneuver at a decision point helpful.”).

9.	Broadbent includes, as discussed above, The storage medium of claim 8, the method further comprising:
	determining a new plurality of prediction destinations including a plurality of possible new intersections, obtained based on map data ([0107] “…the prediction module is arranged to predict the destination based on information identifying a navigable network of segments previously travelled by the user and the current location of the navigation device. The predicted destination may be selected based on the trip database 510 from amongst the favourite locations…” Examiner notes that the destination as disclosed by Broadbent is chosen from one of many favourite locations (i.e. a plurality of destinations). Examiner notes that Broadbent also discloses “decision points”, which the Examiner considers to be another kind of “prediction destination”, as they are points along a route (i.e. destinations in a series of destinations to reach a final destination): “[0023] The decision point of the personal road network may be a location from which at least one alternate route exists to the destination location via the personal road network.”), within a boundary at a predefined distance from the new starting location ([0110] “Therefore, in order to increase an accuracy of destination prediction, some embodiments of step 720 may select one or more road segments based on the current location and a predetermined radius.”; [0157] “…the road being within a predetermined range 1820 of the current location such as 50 km, as indicated and the road being less than a predetermined travelling time from the current location such as 35 minutes.”);
	Broadbent does not explicitly disclose the following elements. However, Coleman does disclose responsive to determining that the vehicle is approaching a prediction destination past which routes have not yet been determined, setting the prediction destination as a new starting location ([0025] “Thus, the alerts and/or alternative routes can be presented in anticipation of the user traveling along the one or more non-recommended routes.”; [0042] “…map application 132 and/or map service 104 may generate different or alternate routes depending on the user's behavior…” Examiner notes that the routes according to Coleman have not yet been determined, as they are “generated” in response to at least a vehicle approaching a point (the beginning of a non-recommended route according to Coleman). Coleman also describes this as a “decision point” and provides reasoning for why this is beneficial: ([0095] “Because the user is familiar with the area, the user may not require turn-by-turn directions, but the user may find an indication of a maneuver at a decision point helpful.”);
	and repeating the determining, for each new destination, at least one route to the new destination, resulting in a plurality of routes at least one of which corresponds to each new destination. ([0025] “Thus, the alerts and/or alternative routes can be presented in anticipation of the user traveling along the one or more non-recommended routes.”; [0042] “…map application 132 and/or map service 104 may generate different or alternate routes depending on the user's behavior…” Examiner notes that each new route must inherently correspond to a destination. Examiner also notes that this step is repeated each time the driver begins travelling on a non-recommended route (i.e. a prediction destination), also referred to as a “decision point” by Coleman: [0095] “Because the user is familiar with the area, the user may not require turn-by-turn directions, but the user may find an indication of a maneuver at a decision point helpful.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the storage medium including determining destinations within a boundary as disclosed by Broadbent by adding the determining of a new route upon approaching a destination as disclosed by Coleman in order to continuously recommend routes to a predicted destination in a familiar driving area: ([0095] “Because the user is familiar with the area, the user may not require turn-by-turn directions, but the user may find an indication of a maneuver at a decision point helpful.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent in view of Pettersson US 20130046457 A1 (hereinafter Pettersson).

4.	Broadbent includes, as discussed above, The method of claim 1,
	Broadbent does not explicitly disclose the following elements. However, Pettersson does disclose wherein the likelihood determined based at least on the likelihood that a vehicle will be on the potential route leading into the intersection and based on data indicating intersection-exits chosen by a plurality of vehicles
	is further based on intersection- exits based on a type of vehicle that corresponds to the vehicle, indicated by the data as choosing a given intersection-exit. ([0096] “…similar to the state of the art navigation systems, where a driver can enter a desired target location to which he then will be guided…” [0019] “…dedicated charge or exchange stations have to be considered in the planning of the best route…” [0052] “…characteristics of the vehicle itself have influence on the energy consumption… information such as type of vehicle…” Examiner notes that Pettersson discloses choosing an optimized route based on vehicle type. Examiner also notes that the routes must contain intersection exits.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Broadbent by adding the alternate route based on characteristics of a vehicle as disclosed by Pettersson in order to optimize navigation for a given type of vehicle.

11.	Broadbent includes, as discussed above, The storage medium of claim 8,
	Broadbent does not explicitly disclose the following elements. However, Pettersson does disclose wherein the likelihood determined based at least on the likelihood that a vehicle will be on the potential route leading into the intersection and based on data indicating intersection-exits chosen by a plurality of vehicles is further based on intersection-exits based on a type of vehicle that corresponds to the vehicle, indicated by the data as choosing a given intersection-exit. ([0096] “…similar to the state of the art navigation systems, where a driver can enter a desired target location to which he then will be guided…” [0019] “…dedicated charge or exchange stations have to be considered in the planning of the best route…” [0052] “…characteristics of the vehicle itself have influence on the energy consumption… information such as type of vehicle…” Examiner notes that Pettersson discloses choosing an optimized route based on vehicle type. Examiner also notes that the routes must contain intersection exits.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the storage medium as disclosed by Broadbent by adding the alternate route based on characteristics of a vehicle as disclosed by Pettersson in order to optimize navigation for a given type of vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664